—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Correctional Services dated November 4, 1997, which confirmed a decision of a Hearing Officer dated September 5, 1997, which, after a hearing, found the petitioner guilty, inter alia, of refusing to follow a direct order, and imposed a penalty.
*405Adjudged that the determination is confirmed, without costs or disbursements, the petition is denied, and the proceeding is dismissed on the merits.
Contrary to the petitioner’s contention, the misbehavior report provided substantial evidence to support the Hearing Officer’s determination finding him guilty of refusing to follow a direct order and making a false statement (see, Matter of Foster v Coughlin, 76 NY2d 964; Matter of Perez v Wilmot, 67 NY2d 615).
The petitioner’s remaining contentions are without merit. S. Miller, J. P., O’Brien, Ritter and Santucci, JJ., concur.